Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/268,641 filed on 16 February 2021. The response filed 3 August 2022 amends claims 1, 8, 12, 13, 15, 16, 19, and 20, cancels claims 2, 5, 6, 14, 17, and 18, and presents arguments is hereby acknowledged. 	Claims 1, 3, 4, 7-13, 15, 16, 19, and 20 are presented for examination.

Response to Arguments
The response filed 3 August 2022 addresses the 35 U.S.C. 112 rejections made on the 3 May 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the insufficient antecedent basis of claim 12, Applicant’s amendments are persuasive. Regarding the insufficient antecedent basis of claim 13, Applicant’s amendments are persuasive. Regarding the insufficient antecedent basis of claim 16, Applicant’s amendments are persuasive. Regarding the “such that” limitations of claims 19 and 20, Applicant removed the language. These amendments are found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 19, and 20
On pages 12-16 of the response filed 3 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 3 May 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 12-16, Applicant argues that the Szilagyi/Ben-Dvora system fails to teach or suggest “the at least one performance indicator calculated by the first probe comprising a jitter value for packets between the first UE and the first probe, the first probe calculating the jitter value for packets between the first UE and the first probe as a standard deviation of inter-arrival times for a predefined period of time.” Applicant argues that neither Szilagyi nor Ben-Dvora discloses the amended limitations. 	Examiner respectfully agrees and finds this argument persuasive. Neither Szilagyi nor Ben-Dvora explicitly discloses “the first probe calculating the jitter value for packets between the first UE and the first probe as a standard deviation of inter-arrival times for a predefined period of time.” Therefore, Examiner finds these amendments and this argument persuasive. 

Dependent Claims 3, 4, 7-13, 15, and 16
On pages 12-16 of the response filed 3 August 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 3 May 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2017/0373950 A1 to Szilagyi et al, in view of US PGPUB 2018/0234316 A1 to Ben-Dvora et al, and in view of US PGPUB 2013/0215746 A1 to Bhooma.
Regarding Claim 1, Szilagyi discloses a method for performing segment-wise analysis of a Real-Time Transport Protocol, RTP, flow carried from a first User Equipment, UE, to a second UE via a mobile network (FIG. 4 and 0046-0047 provides for segment-wise analysis of a RTP flow carried from a client to a server via  mobile network), the RTP flow being monitored by a plurality of probes in the mobile network (FIG. 4 and 0047 provides for flow being monitored by a plurality of CE agents on monitoring points), each of a first probe of the plurality of probes and a second probe of the plurality of probes is configured to calculate at least one performance indicator indicative of a performance associated with the RTP flow observed between the first UE and the respective probe (FIG. 4 and 0047 provides for wherein each NE1 monitoring point and NE2 monitoring point is configured to measure/calculate a relevant Key Performance Indicator/KPI, i.e. at least one performance indicator, indicative of a performance associated with the RTP flow), the method comprising: 	deriving at least one segment performance indicator for a segment of the RTP flow between the first probe and the second probe of the segment by deducting the at least one performance indicator calculated by the first probe from at least one corresponding performance indicator associated with the second probe (FIG. 11, 0060, 0065, and 0068 provides for deriving loss for segment B of the flow between NE1 and NE2 by deducting Loss NE2- Loss NE1),  	deriving at least one segment performance indicator for a segment of the RTP flow between the first probe and the second UE of the segment (FIG. 11, 0060, 0065, and 0068 provides for deriving loss of segments B+C of the flow between NE1 and Server), 	deriving at least one segment performance indicator for a segment of the RTP flow between the second probe and the second UE of the segment (FIG. 11, 0060, 0065, and 0068 provides for deriving loss of segment C of the flow between NE1 and Server), and  	the at least one corresponding performance indicator associated with the second UE corresponding to at least one performance indicator included in an RTP Control Protocol, RTCP, report of the second UE (FIG. 11, 0047, and 0072 provides for the KPI at NE2 follow the same data segment/corresponding to a KPI included in an RTCP receiver report of the receiver/server). 	the at least one performance indicator calculated by the first probe comprising a jitter value for packets between the first UE and the first probe (0037, 0065, and 0077 provides for calculating jitter). 	Szilagyi doesn’t explicitly disclose deriving at least one segment performance indicator by deducting the at least one performance indicator calculated by the first probe from at least one corresponding performance indicator associated with the second UE; deriving at least one segment performance indicator by deducting the at least one performance indicator calculated by the second probe from the at least one corresponding performance indicator associated with the second UE; and the first probe calculating the jitter value for packets between the first UE and the first probe as a standard deviation of inter-arrival times for a predefined period of time. 	Ben-Dvora, in a similar field of endeavor, discloses deriving at least one segment performance indicator by deducting the at least one performance indicator calculated by the first probe from at least one corresponding performance indicator associated with the second UE (FIG. 4 and 0028 provides for calculating the differences between two numbers obtained at two different network elements); and 	deriving at least one segment performance indicator by deducting the at least one performance indicator calculated by the second probe from the at least one corresponding performance indicator associated with the second UE (FIG. 4 and 0028 provides for calculating the differences between two numbers obtained at two different network elements). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ben-Dvora for calculating differences between values computed at network components. The network subtraction of Ben-Dvora, when implemented with the segment measurements of the Szilagyi system, will allow one of ordinary skill in the art to report statistics determined at each CE agent in order to identify performance of the network at each segment. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the network subtraction of Ben-Dvora with the segment measurements of the Szilagyi system for the desirable purpose of analyzing the network performance in a specified manner. 	The Szilagyi/Ben-Dvora system doesn’t explicitly disclose the first probe calculating the jitter value for packets between the first UE and the first probe as a standard deviation of inter-arrival times for a predefined period of time. 	Bhooma, in a similar field of endeavor, discloses the first probe calculating the jitter value for packets between the first UE and the first probe as a standard deviation of inter-arrival times for a predefined period of time (0030-0032 provides for calculating interarrival jitter as a standard deviation statistical value for a window of time). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Bhooma for calculating interarrival delays between network components. The interarrival jitter of Bhooma, when implemented with the segment measurements of the Szilagyi/Ben-Dvora system, will allow one of ordinary skill in the art to calculate statistical values in order to determine whether the network is under contention. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the interarrival jitter of Bhooma with the segment measurements of the Szilagyi/Ben-Dvora system for the desirable purpose of determining delays within a network performance.
Regarding Claim 3, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 1, wherein the at least one performance indicator of the first probe and the at least one performance indicator of the second probe are calculated based on RTP packets of the RTP flow monitored at the first probe and the second probe (Szilagyi, FIG. 4 and 0047 provides for the KPI of NE1 monitoring point and the KPI of NE2 monitoring point are calculated based on the RTP flow).
Regarding Claim 4, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 3, wherein the first probe is implemented at a first gateway of the mobile network used for the first UE and the second probe is implemented at a second gateway of the mobile network used for the second UE (Szilagyi, 0060 provides for CE agent is implemented at a secure gateway, or SGW, and another CE agent is implemented at a packet data network gateway, or PGW) so that the segment corresponds to a core network segment of the RTP flow in the mobile network (Examiner interprets this to be intended use).
Regarding Claim 7, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 1, wherein the at least one performance indicator of the first probe is calculated based on RTP packets of the RTP flow monitored at the first probe (Szilagyi, FIG. 4 and 0047 provides for the KPI of NE1 monitoring point is calculated based on the RTP flow) and wherein sequence numbers of the RTP packets correspond to sequence numbers covered by the RTCP report (Szilagyi, 0040 and 0072 provides for reporting sequence numbers).
Regarding Claim 8, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 1, wherein the at least one performance indicator calculated by the first probe comprises at least one of:  	a cumulative number of packets lost between the first UE and the first probe (Szilagyi, FIG. 4 and 0065 provides for calculating the collected packet loss), and 	a ratio of lost packets between the first UE and the first probe.
Regarding Claim 9, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 1, wherein the at least one performance indicator associated with the second UE comprises at least one of:  	a cumulative number of packets lost between the first UE and the second UE (Szilagyi, FIG. 4 and 0065 provides for calculating end-to-end packet loss),  	a ratio of lost packets between the first UE and the second UE and  	a jitter value for packets between the first UE and the second UE.
Regarding Claim 10, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 8, wherein the first probe records a packet loss counter for every sequence number of received RTP packets, wherein, upon arrival of a new RTCP report from the second UE, the first probe calculates the cumulative number of packets lost between the first UE and the first probe as a difference between the packet loss counter recorded for a sequence number corresponding to a highest sequence number indicated in the new RTCP report and the packet loss counter recorded for a sequence number corresponding to a highest sequence number indicated in a previous RTCP report (Szilagyi, 0071-0072 provides for wherein NE1 records packet loss based on sequence number, wherein upon arrival of a new report from the server, the NE1 calculates downstream losses measured).
Regarding Claim 11, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 10, wherein, after calculating the cumulative number of packets lost between the first UE and the first probe since the previous RTCP report, the first probe deletes packet loss counters recorded for sequence numbers up to the highest sequence number indicated in the new RTCP report (Szilagyi, 0057, 0062, and 0077 provides for packet loss pattern detection, wherein discarding packet loss counters are required to detect a pattern).
Regarding Claim 12, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 9, wherein deducting the cumulative number of packets lost between the first UE and the first probe from the cumulative number of packets lost between the first UE and the second UE (Szilagyi, FIG. 11 and 0068 provides for calculating loss for segment A from segments A+B+C) includes:  	subtracting the cumulative number of packets lost between the first UE and the first probe from the cumulative number of packets lost between the first UE and the second UE (Ben-Dvora, FIG. 4 and 0028 provides for calculating the differences between two numbers obtained at two difference network elements). 	Same motivation as independent claim 1.
Regarding Claim 13, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 9, wherein deducting the ratio of lost packets between the first UE and the first probe (Examiner interprets this to be an alternative limitation from dependent claim 9) from the ratio of lost packets between the first UE and the second UE (Examiner interprets this to be an alternative limitation from dependent claim 9) includes: 	converting the ratio of lost packets between the first UE and the first probe and the ratio of lost packets between the first UE and the second UE to a cumulative number of packets lost between the first UE and the first probe and a cumulative number of packets lost between the first UE and the second UE, respectively, 	subtracting the converted cumulative number of packets lost between the first UE and the first probe from the converted cumulative number of packets lost between the first UE and the second UE, and  	converting the resulting cumulative number of packets lost on the segment to the ratio of lost packets on the segment.
Regarding Claim 15, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 1, wherein the first probe calculates the jitter value for packets between the first UE and the first probe (Bhooma, 0030-0032 provides for calculating interarrival jitter) using a continuous sliding window scheme using the following formula:
                        
                            J
                            
                                
                                    i
                                
                            
                            =
                            J
                            
                                
                                    i
                                    -
                                    1
                                
                            
                            -
                             
                            
                                
                                    
                                        
                                            D
                                            
                                                
                                                    i
                                                    ,
                                                    i
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                    -
                                    J
                                    (
                                    i
                                    -
                                    1
                                    )
                                
                                
                                    16
                                
                            
                        
                     	wherein, for packet i, J denotes a current jitter value and D denotes a difference of packet spacing between sender and receiver (Bhooma, 0030 provides for the packets are sent 20 milliseconds apart, i.e. packet spacing). 	Same motivation as claim 1.
Regarding Claim 16, the Szilagyi/Ben-Dvora/Bhooma system discloses the method of claim 9, wherein deducting the jitter value for packets between the first UE and the first probe (Bhooma, 0030-0032 provides for calculating interarrival jitter) from the jitter value for packets between the first UE and the second UE (Bhooma, 0030-0032 provides for calculating interarrival jitter) includes applying the following formula:
                        
                            
                                
                                    J
                                
                                
                                    1
                                
                            
                            ⊕
                            
                                
                                    J
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    
                                        J
                                    
                                    
                                        1
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        J
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    wherein J1 denotes the jitter value for packets between the first UE and the first probe and J2 denotes the jitter value for packets between the first UE and the second UE (Bhooma, 0031 provides for calculating standard deviation).
Regarding Claim 19, similar rejection where the method of claim 1 teaches the computing unit of claim 19.
Regarding Claim 20, similar rejection where the method of claim 1 teaches the computing unit of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2003/0076840 A1 to Rajagopal et al discloses inter-packet jitter and inter-arrival spacing.
US PGPUB 2018/0287910 A1 to Sun et al discloses network jitter represented as inter-arrival time.
US PGPUB 2017/0302554 A1 to Chandrasekaran et al discloses a weighted standard deviation for measuring performance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459